Citation Nr: 1402158	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-25 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to April 1993, and from January 2000 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for PTSD and assigned a 50 percent rating effective December 22, 2010.

The RO granted the issue of entitlement to an earlier effective date for service connection for PTSD (October 5, 2009) in a January 2013 rating decision.  As such is a complete grant of the benefits sought on appeal, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Where, as here, the evidence shows that the Veteran is in receipt of benefits from the Social Security Administration (SSA) for his claimed disorder of PTSD, VA must attempt to obtain his SSA records for that claim.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Here, the Veteran's attorney submitted partial SSA records in June 2013 which are pertinent to the Veteran's claims; however, the full SSA records are not located in the claims file.

Remand of the issue of entitlement to a TDIU due to service-connected disabilities is warranted because it is part and parcel of the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's SSA records and associate them with the claims file.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



